Case 1:21-cr-00086-WS-MU Document 19 Filed 08/10/21 Page 1 of 1             PageID #: 56



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

   UNITED STATES OF AMERICA                 :

   vs.                                      : CRIMINAL NO.: 21-00086-WS-MU

   FRANCISCO SANTOS-TAPIA                   :      INTERPRETER NEEDED


                         ACCEPTANCE OF GUILTY PLEA
                         AND ADJUDICATION OF GUILT


         Pursuant to the Report and Recommendation of the United States

   Magistrate Judge (Doc. 18) and without any objection having been filed by the

   parties, the plea of guilty by the Defendant to Count One of the Indictment,

   charging a violation of Title 8 U.S.C. § 1326(a) – Illegal Reentry, is now accepted

   and the Defendant is adjudged guilty of such offense. A sentencing hearing has

   been scheduled for October 26, 2021, at 10:30 a.m., under separate order.

         DONE and ORDERED this 10th day of August 2021.



                                     s/WILLIAM H. STEELE
                                     UNITED STATES DISTRICT JUDGE
